Plaintiff and defendant cross-appeal from a resettled order and judgment (one paper) granting plaintiff’s motion for judgment for arrears of alimony directed to be paid to plaintiff under a judgment in her favor in a separation action, and denying defendant’s cross motion to modify the judgment by striking out the direction for the payment of alimony to plaintiff'. Resettled order and judgment, insofar as appealed from, unanimously affirmed, with $10 costs and disbursements to plaintiff. No opinion. Present — Lewis, P. J., Hagarty, Carswell, Aldrich and Nolan, JJ.